Case 1:19-cv-21148-RNS Document 131-1 Entered on FLSD Docket 04/17/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            CASE NO.: 19-CV-21148-SCOLA

   BRYAN BOIGRIS,

           Plaintiff,
   v.

   EWC P&T, LLC,

         Defendant.
   _____________________________/

   EWC P&T, LLC,

           Counter-Plaintiff,

   v.

   BRYAN BOIGRIS,

         Counter-Defendant.
   _____________________________/

                                   FINAL JUDGMENT
           THIS CAUSE came on to be heard on Defendant/Counter-Plaintiff, EWC
   P&T, LLC’s Motion For Entry of Final Judgment [ECF No.            ],   and   for   the
   reasons set forth in the Court’s omnibus summary judgment order dated
   February 18, 2020 [ECF No. 118], the Court’s March 13, 2020 order awarding
   statutory damages [ECF No. 123], and the Court’s Order awarding fees pursuant
   to a Sanctions Order [ECF No. 124], it is hereby ORDERED and ADJUDGED
   that:
           1.     Final judgment is entered in favor of EWC P&T, LLC (“EWC”) and
   against Bryan Boigris (“Boigris”) on Counts I and II of Boigris’ Complaint [ECF
   No. 1], and Plaintiff Boigris shall take nothing by his action.
           2.     Final judgment is entered in favor of EWC and against Boigris on
   Counts I and II of EWC’s Counterclaim [ECF No. 11], as follows:
            a. The summary judgment orders entered by the TTAB [ECF Nos. 60-34

                                            1
Case 1:19-cv-21148-RNS Document 131-1 Entered on FLSD Docket 04/17/2020 Page 2 of 2



              and 60-37] are affirmed in all respects, and to the extent necessary or
              applicable, the United States Patent and Trademark Office (“USPTO”)
              is directed to refuse registration with respect to Boigris’ intent-to-use
              trademark applications for REVEAL ME (U.S. Serial No. 87019346),
              RENEW ME (U.S. Serial No. 87019353) and SMOOTH ME (U.S. Serial
              No. 87019259);
           b. The Court hereby declares and adjudges that EWC has priority in the
              REVEAL ME, SMOOTH ME, and RENEW ME trademarks (the “EWC
              Marks”), and that any use in commerce by Boigris relative to the EWC
              Marks will constitute trademark infringement and unfair competition
              in violation of federal or state law (or both).
         3.       Final judgment is entered in favor of EWC and against Boigris on
   Count III of EWC’s Counterclaim [ECF No. 11]. Based on the Court’s award of
   statutory damages to EWC [ECF No. 123], and the Court’s award of fees to EWC
   pursuant to the Sanctions Order [ECF Nos. 53, 120, and 124), judgment is
   hereby entered in favor of EWC P&T, LLC, whose address is Granite Park V, 5830
   Granite Parkway, Suite 300, Plano, TX 75024, and against Bryan Boigris, whose
   last known address is 15705 SW 146th Terrace, Miami, Florida 33196, in the
   amount of $57,367.50, which shall bear interest at the legal rate provided by
   28 U.S.C. §1961, FOR WHICH SUM LET EXECUTION ISSUE FORTHWITH.
         5.       The Court reserves jurisdiction and the right to amend this Final
   Judgment contingent upon the outcome and disposition of EWC’s motion to tax
   costs [ECF No. 125], and EWC’s renewed motion for sanctions and attorneys’
   fees [ECF No.129].
         DONE and ORDERED in Chambers at Miami, Florida on this ___ day of
   April, 2020.


                                          _____________________________________
                                          ROBERT N. SCOLA, JR.
                                          UNITED STATES DISTRICT JUDGE
   Copies to: Counsel of Record


                                             2
